—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about June 24, 1987, which, inter alia, granted plaintiffs motion for an attachment in the amount of $158,211.34, unanimously modified, on the law, to the extent of reducing the amount of the attachment to $49,789 and, as so modified, the order is otherwise affirmed, without costs. Defendant’s appeal from the order of the same court, entered on or about August 12, 1987, denying reargument, is dismissed, without costs, as having been taken from an unappealable order.
While plaintiff is clearly entitled to an attachment in light of defendant’s strong familial ties to Norway and the likelihood that the attached funds would be transferred there, there is a question of plaintiff’s possibility of success on his claims to the extent that they exceed $49,789, which latter amount is based upon specific documentary evidence. Concur —Kupferman, J. P., Asch, Milonas, Rosenberger and Ellerin, JJ.